IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37635

STATE OF IDAHO,                                 )     2011 Unpublished Opinion No. 340
                                                )
       Plaintiff-Respondent,                    )     Filed: February 2, 2011
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
ARANDU CHAVEZ MACEDA,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Juneal C. Kerrick, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of thirteen years, for voluntary manslaughter and
       consecutive indeterminate terms of five years for two counts of aggravated
       assault, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Erik R. Lehtinen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge

PER CURIAM
       Pursuant to a plea agreement, Arandu Chavez Maceda entered Alford 1 pleas to one count
of voluntary manslaughter, I.C. § 18-4006(1), and two counts of aggravated battery, I.C. §§ 18-
901(a), 18-905(a). The district court sentenced Maceda to a unified term of fifteen years, with a
minimum period of confinement of thirteen years, for voluntary manslaughter and consecutive
indeterminate terms of five years for the two counts of aggravated assault. Maceda appeals.


1
       See North Carolina v. Alford, 400 U.S. 25 (1970).



                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Maceda’s judgment of conviction and sentences are affirmed.




                                                   2